Citation Nr: 1442762	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Byron Simpson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to January 1988 and from March 1990 to January 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2014, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the claim of service connection for asthma, the evidence of record is insufficient to decide the material issues of fact, pertaining to exposure to environmental or chemical hazards in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991 and further factual development is needed.  

Following VA examination in March 2012, the examiner provided opinions stating that the Veteran did not have a lung condition related to environmental hazards and his sleep apnea was not due to an environmental hazard; no rationale was provided for either opinion.  The VA medical opinions are inadequate to decide the claims and further development is needed.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Another examination is also necessary in order to determine whether the Veteran suffers from a sleep disorder secondary to his service-connected posttraumatic stress disorder, which was granted during the pendency of this claim.  


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records in order to verify and his assigned unit while serving in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran. 

2.  Request from the appropriate federal custodian the level of known exposure to environmental or chemical hazards to the Veteran's assigned unit in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.

3.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the etiologies of his sleep disorder and asthma.  The file must be made available to the examiners for review.  

The examiner for asthma is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that asthma is related to active service, including any confirmed in-service exposure to environmental or chemical hazards during the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.  

The examiner for sleep apnea is to offer an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the any current sleep disorder is related to active service, or is caused or aggravated by posttraumatic stress disorder, or any confirmed in-service exposure to environmental or chemical hazards during the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.  

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examination reports must include a complete rationale for all opinions expressed.  If an examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



